COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Steve Nicandros, Luis Giusti, Tyler Nelson and Frontera Resources
                          Corporation v. Zaza Mamulaishvili, individually and derivatively on
                          behalf of Frontera Resources Corporation

Appellate case number:    01-21-00125-CV

Trial court case number: 2021-03816

Trial court:              281st District Court of Harris County

       This is an appeal of an order denying a motion to compel arbitration and stay
proceedings. Counsel for Appellee Zaza Mamulaishvili filed a motion to withdraw, stating they
“ha[ve] been unable to communicate with Mr. Mamulaishvili in a manner consistent with good
attorney-client relations.” They further state Appellee “has not met his financial obligations
under the terms of his engagement letter” and that counsel advised Appellee they would seek to
withdraw if Appellee did not “provide [counsel] with the financial resources necessary to
continue [Appellee’s] representation.”
        Counsel’s motion complies with Texas Rule of Appellate Procedure 6.5 in that they state
there are no current deadlines or settings and that they have advised Appellee by email and first
class and certified mail to Appellee’s last known address of the motion and of Appellee’s right to
object. See TEX. R. APP. P. 6.5(a). Although we held this motion for more than ten days,
Appellee did not respond. We grant the motion to withdraw.
       Counsel must immediately notify Appellee in writing of any deadlines in this appeal that
have not been previously disclosed to Appellee and file a copy of this notice with the clerk of
this Court within ten days of the date of this order. See TEX. R. APP. P. 6.5(c).
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting individually


Date: December 7, 2021